                       MINUTE ENTRY FOR CRIMINAL PROCEEDING

BEFORE MAG.JUDGE             jaaafeflgagtem                             DATE: 3/8/19

DOCKET NUMBER:              18CR633nERIO                            LOG#: P'Y/— » • 3^
DEFENDANT'S NAME:              Sergey Ovsvannikov                       j
                             \J Present          Not Present        v/ Custody             Bail

DEFENSE COUNSEL:              Arkadv Bukh
                               Federal Defender            CJA                 Retained

A.U.S.A:     Alexander Mindlin                             CLERK:        Felix Chin

INTERPRETER:                                              rLanguage")       Russian

J Defendant arraigned on the : ^indictment superseding indictment                      probation violation
yj Defendant pleads NOT GUILTY to v^L counts.
      DETENTION HEARING Held.             V      Defendant's first appearance.
              Bond set at                             . Defendant           released      held pending
              satisfaction of bond conditions.
              Defendant advised of bond conditions set by the Court and signed the bond.
              Surety(ies) sworn, advised of bond obligations by the Court and signed the bond.
             (Additional) surety/ies to co-sign bond by
              After hearing, Court orders detention in custody.          Leave to reopen granted
      Temporary Order of Detention Issued. Bail Hearing set for

 yjAt this time, defense counsel states on the record that the defendant does not have a bail
     application / package. Order of detention entered with leave to reapply to a Magistrate
     or to the District Court Judge to whom the case will be assigned.

 J Order ofExcludable Delay/Speedy Trial entered. Start                            Stop
       Medical memo issued.


       Defendant failed to appear, bench warrant issued.

 v/ Status conference set for                       @ Z.10O before Judge
Other Rulings :
